Exhibit 10.16

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT AGREEMENT is made as of the 13th day of March, 2006 effective as
of January 1, 2006

 

BETWEEN:

 

(1)                                                          Ness
Technologies, Inc.
a Delaware Corporation
of Kiryat Atidim,
Israel (the “Company”)

 

(2)                                                          Mr. Raviv Zoller
Israeli I.D. 58415092
of Ramat Efal, Israel
(the “Executive”)

 

(3)                                                          Ness Technologies
Israel Ltd.
of kiryat Atidim, Israel

 

WHEREAS, the Parties have previously entered into an Amended and Restated
Employment Agreement dated as of August 13, 2001 as amended on June 17, 2004
(the “Employment Agreement”), setting forth the terms and conditions of the
employment relationship of the Executive with the Company;

 

WHEREAS, the Parties desire to amend the provisions of the Employment Agreement
in the manner hereinafter appearing:

 

NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound, the parties hereto hereby agree as follows:

 

1.                                       In this Agreement, unless there is
something in the subject or context inconsistent therewith, capitalized terms
appearing in this Agreement shall have the meaning assigned to them in the
Employment Agreement

 

2.                                       The Employment Agreement shall hereby
be amended as follows:

 

In Section 4 (a) as of January 1, 2006 the Monthly Salary shall be increased to
the NIS equivalent of 25,000$US adjusted as provided in that Section (based on
the Israeli Consumer Price Index published on January 15, 2006).

 

3.                                       In section 5 (e) the following words
shall be added: “In addition, following the termination of the Executives
employment pursuant to this Section 5(e), the Company shall pay the Executive
the pro rata portion of any bonus to which Executive shall be entitled pursuant
to Section 4(d) hereof and shall continue to provide the Executives with his
Monthly

 

--------------------------------------------------------------------------------


 

Salary and such benefits and compensation as the Company provided to the
Executive during the Employment Period pursuant to Section 4 hereof for 6 months
from the date of termination.”

 

4.                                       Except as set forth in Section 2
hereof, the terms, conditions and agreements set forth in the Employment
Agreement are hereby ratified and confirmed and shall continue in full force and
effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

Ness Technologies Inc.

 

 

 

BY:

/s/ AHARON FOGEL

 

 

/s/ RAVIV ZOLLER

 

 

 

Aharon Fogel

 

Raviv Zoller

 

 

Title:

Chairman of the Board

 

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

Ness Technologies Israel Ltd.

 

 

 

 

 

 

 

 

 

BY:

/s/ AHARON FOGEL

 

 

/s/ RAVIV ZOLLER

 

 

 

Aharon Fogel

 

Raviv Zoller

 

 

Title:

Chairman of the Board

 

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

The Executive

 

/s/ RAVIV ZOLLER

 

 

 

 

Raviv Zoller

 

 

 

2

--------------------------------------------------------------------------------